Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Pysher on March 14, 2022.
	Claim 5 was amended to read as follows:
--Claim 5.	The method of claim 1, wherein the one or more biological matrix factors in BMCS2 comprise one or more of Ca++, HCO3-, pH, pCO2 or pO2.—
	Claim 12 was amended to read as follows:
--Claim 12.	The method of claim 8, wherein the one or more biological matrix factors in BMCS3 comprise one or more of Ca++, HCO3-, pH, pCO2 or pO2.—
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/429,993 is being allowed since the closest prior art references to Mansouri et al (US 2003/0062262) and Hansen et al (US 2017/0363568) fail to teach or fairly suggest a creatinine/creatine measuring method and system using a calibrated creatinine sensor and a calibrated creatine sensor, wherein the method comprises determining a creatine sensor biological matrix correction factor based on a measured concentration of creatine in a biological matrix correction solution using a calibrated creatine sensor and a known concentration of ++, HCO3-, pH, pCO2 or pO2), wherein the predefined concentration is an amount present within a normal biological sample, and wherein the known concentrations of creatine and creatinine in the biological matrix correction solution are stable based on a storage temperature of the solution or a stable, maintained ratio of creatine to creatinine in the solution. In particular, both Mansouri et al and Hansen et al fail to teach of determining such correction factors for creatine and creatinine using a biological matrix correction solution comprising each of a known concentration of creatine, a known concentration of creatinine, and a concentration of one or more biological matrix factors (i.e. Ca++, HCO3-, pH, pCO2 or pO2) that is found within a normal biological sample. It is noted that the “slope of a creatine measurement” recited in claims 13 and 28 refers to the sensitivity of the creatine sensor to creatine, and that the “Slope 1 and Slope 2” recited in claims 14 and 22 refer to the sensitivity of the creatinine sensor to creatinine (Slope 1) and the sensitivity of the creatinine sensor to creatine (Slope 2), as described in the instant specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 14, 2022